DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections-Withdrawn
The rejection of claims 8-10 and 16-17 under pre-AIA  35 U.S.C. 102(b) as being anticipated by anticipated by Camphausen et al. (WO 2008/066752, IDS ref.                w) is withdrawn due to amendment of the claims. 

The rejection of claims 8-10 and 16-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Camphausen et al. (WO 2008/066752, IDS ref.) in view of Urry (WO 2002/000686, IDS ref.) is withdrawn due to amendment of the claims. 

Election/Restrictions
Claims 8-10 and 16-19 are allowable. The restriction requirement, as set forth in the Office action mailed on 7/28/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 11 (Group III) is withdrawn.  Claim 11, directed to the method for identifying a polypeptide that binds to a target comprising screening the library of claim 8 to identify a polypeptide that binds a target is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 8-11 and 16-19 are allowed.  There was no prior art found that teaches or suggests a library consisting of the plurality of peptides of claim 8. The closest prior art is Camphausen (previously presented). Camphausen teaches a library of RNA fusion variants based on the scaffold of 10Fn3 domain. Fig. 30 discloses some proteins from the library that meet the limitations of claim 8, however there was no teaching or suggesting to create a library “consisting of” peptides that meet the limitation of claim 8. In order to meet the limitation of “consisting of”, other peptides in the library of Camphausen would have to be excluded and there was no suggestion to do this in the reference. For the reasons presented above, claims 8-11 and 16-19 are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8-11 and 16-19 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654